NO. 12-18-00242-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 KORY KENNETH PAUL LYONS,                          §       APPEAL FROM THE 273RD
 APPELLANT

 V.                                                §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §       SABINE COUNTY, TEXAS

                                   ORDER OF ABATEMENT
       Kory Kenneth Paul Lyons seeks to appeal from the trial court’s order revoking his
community supervision and adjudicating him guilty of aggravated assault with a deadly weapon.
See TEX. CODE CRIM. PROC. ANN. arts. 42A.108(b) (West 2018) (determination to adjudicate guilt
is reviewable in same manner as regular community supervision revocation), 42A.755(e) (West
2018) (defendant may appeal revocation of community supervision). Although the clerk’s record
contains the trial court’s certification of Appellant’s right to appeal the order placing him on
deferred adjudication community supervision, it does not contain the required trial court’s
certification of Appellant’s right to appeal the order revoking his community supervision and
adjudicating him guilty. See TEX. R. APP. P. 25.2(a)(2) (trial court must enter certification of
defendant’s right of appeal each time it enters a judgment of guilt or other appealable order), (d)
(appellate record must include trial court’s certification of defendant’s right of appeal).
       This appeal is therefore abated, and the trial court is directed to prepare and file its
certification of Appellant’s right of appeal as required by the Texas Rules of Appellate Procedure.
See TEX. R. APP. P. 25.2(a), 44.4 (court of appeals must direct trial court to correct any error that
prevents proper presentation of case on appeal). A supplemental clerk’s record containing the trial
court’s certification shall be filed with this Court no later than June 6, 2019. See TEX. R. APP. P.
25.2(d), 34.5(c)(2).
         Accordingly,

         It is ORDERED that this appeal be abated, that the case is remanded to the trial court, and
that the trial court shall prepare and file its certification of Appellant’s right of appeal. The trial
court shall cause its certification of Appellant’s right of appeal to be included in a supplemental
clerk’s record, which shall be filed with the clerk of this Court no later than June 6, 2019.
Order entered May 22, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2